DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 07/14/2021 has been considered.    
	Applicant’s response by virtue of amendment to claim(s) 1-6 has overcome the Examiner’s rejection under 35 USC § 112 paragraph (necessitated by amendment).    
	Claim(s) 1-6 are amended. 
	Claim(s) 1-6 are pending in this application and an action on the merits follows.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/19/2021 and 06/14/2021 are being considered by the examiner.
                                                                                                                                                  
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMOIRISA (US 20190066077 A1), in view of Barbier (US 20160086179 A1), and further in view of REKIMOTO (US 20110052083 A1).
	Regarding claims 1 and 4, SHIMOIRISA discloses:
	A settlement system comprising a server and a merchant device, wherein  ¶54 and figure 1 - the settlement terminal 3 that cooperated with the settlement server 7, and is connected with the settlement server 7;
	the server comprises: a memory configured to store an exchange rate, sales information reported by the merchant device, and an exchange rate at a time of purchase; and processing circuitry configured to: Fig. 1 and ¶54 -  the settlement server 7; ¶52 and figure 5 – stores exchange rate, credit card customer history; credit card information;
		report, at a predetermined occasion, the exchange rate applicable to the merchant device, and; ¶57 – The response from the settlement server 7 includes the exchange rate for each the currency kind;
the merchant device comprises: memory configured to store the exchange rate reported by the server; and processing circuitry configured to: ¶54 and figure 1 - the settlement terminal 3 that cooperated with the settlement server 7, and is connected with the settlement server 7;
		perform control, based on the exchange rate reported by the server, to cause display on a terminal of a user an amount of payment for purchase of an article in a currency of a first country designated by the user, , and ¶57 the determination determine if the DCC is available; ¶60 - display the total amount for each currency kind calculated, Jen and dollar [the currency of the first country]; see figure 12; ¶58 - DCC is available in a plurality of currency included the prescribed currency, which is where the community is purchased, and the customer of the credit card has to previously register the usable currency kind to the credit card company, Yen and dollar;
		if the user purchases the article, notify the server of the sales information in the currency of the first country, the sales information being calculated based on the exchange rate reported by the server, ¶65 - transmits the currency kind the selection of which has been accepted to the settlement server 7…perform settlement; ¶59 - acquires the total amount for each the currency kind in which the total amount (Japanese Yen) of the prices of the purchased articles of the customer to be displayed in a total amount display column W1 (refer to FIG. 7) is exchanged into each the currency kind capable of performing settlement (Japanese Yen and U.S. Dollar, for example); ¶57 – response from the settlement server 7 includes the exchange rate; ¶58 - the American can receive settlement in “U.S. dollar” that is the domestic currency;
	wherein the merchant device performs control to identify, upon receipt [commodity code] that the user wishes to purchase from the terminal, a price of the article contained [commodity master], ¶24-25 – acquires the commodity code and read out the commodity name and price from a commodity master; calculate the amount of payment for purchase of the article in the currency of the first country based on the price of the article and the exchange rate, and display the calculated amount of payment. ¶81 -the calculation module 103 exchanges the above-described total amount of the prices into the total amount for each the currency kind capable of performing settlement, ¶60 - displays the total amount for each the currency kind calculated by the calculation module 103 in the total amount display column; see figures 7, 10-12; Examiner note: calculation is performed in dollar, the first country currency; ¶59 
	SHIMOIRISA does not disclose ¶59 - settlement is performed by the settlement server, and ¶88 receiving the notification that the settlement processing has been normally performed from the settlement server 7; perform control to determine an amount of payment to be made to the merchant device, based on the sales information reported by the merchant device and the exchange rate at a time of purchase, and pay the determined amount to the merchant device in a currency of a second country, the currency of the second country being a home currency for the merchant device, Barbier discloses -  ¶61 - By way of example, the merchant may require that payment be made in dollars or in the currency of the country in which the merchant is located. If the merchant chooses to be paid in a currency different from that deposited by the payor, the administrator system 130 preferably converts the funds according to the exchange rate at the time of the purchase or another time agreed upon by both parties. ¶54 - sending a purchase request to the administrator;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Barbier, in order to easily, safely, and quickly transfer funds to a dependent located in a (see: Barbier, ¶6).
	SHIMOIRISA already discloses “display on a terminal of a user an amount of payment for purchase of an article in a currency of a first country designated by the user” ¶¶58-59 - the display of the total amount for each currency kind, dollar, wherein the card has DCC available, and the American that holds a credit card issued in America can receive settlement in “U.S. dollar”; however does not disclose “a image…the image containing the article that the user wishes to purchase” REKIMOTO discloses an image of a state of the inside of the burger shop has being capture, and the captured image is displayed, a photograph 75 of a burger that is a portion of the captured image and that is displayed inside the OY burger shop 73 is displayed as an overlay information item such as price.
	SHIMOIRISA already discloses acquires the commodity code, and price; ¶81 - the exchanges calculations; see figures 7, 10-12;; however does not disclose “identify, upon receipt of the image that contains the article, a price of the article contained in the image…display…on the image” REKIMOTO discloses an image of a state of the inside of the burger shop has being capture, and the captured image is displayed, a photograph 75 of a burger that is a portion of the captured image and that is displayed inside the OY burger shop 73 is displayed as an overlay information item such as price.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by REKIMOTO, in order to display more appropriate overlay information, (see: REKIMOTO, ¶11).
	Claim(s) 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMOIRISA (US 20190066077 A1), in view of Barbier (US 20160086179 A1), and further in view of Arora et al. (US 20190303923 A1, hereinafter Arora).
	Regarding claims 2 and 5, SHIMOIRISA discloses: 
	a settlement system comprising a server and a merchant device, wherein the server comprises: a memory configured to store an exchange rate, sales information reported by the merchant device, and an exchange rate at a time of purchase: and processing circuitry configured to: ¶54 and figure 1; ¶52 and figure 5;	
		report, at a predetermined occasion, an exchange rate applicable applicable to the merchant device; and ¶57; 
	the merchant device comprises: a memory configured to store the exchange rate reported by the server; and processing circuitry configured to: ¶54 and figure 1
		perform control, based on the exchange rate reported by the server, to display on a terminal of the user an amount of payment for purchase of an article in a currency of a first country designated by the user; and ¶¶57-58, 60;
		if the user purchases the article, notify the server of the sales information in the currency of the first country, the sales information being calculated by the merchant device based on the exchange rate reported by the server, ¶¶57-59, 65;
	wherein the server reports to the merchant device an exchange rate applicable to a the user for the predetermined period of time. ¶¶57-59 – The response from the settlement server 7 includes whether or not settlement of the settlement amount is possible, whether or not the credit card is valid, whether or not DCC is available, the currency kind capable of performing settlement, the exchange rate for each the currency kind; an American customer can receive 
	SHIMOIRISA does not disclose ¶59 - settlement is performed by the settlement server, and ¶88 receiving the notification that the settlement processing has been normally performed from the settlement server 7; perform control to determine an amount of payment to be made to the merchant device, based on sales information reported by the merchant device and an exchange rate at a time of purchase, and pay the determined amount to the merchant device in a currency of a second country, the currency of the second country being a home currency for the merchant device, Barbier discloses -  ¶61 - By way of example, the merchant may require that payment be made in dollars or in the currency of the country in which the merchant is located. If the merchant chooses to be paid in a currency different from that deposited by the payor, the administrator system 130 preferably converts the funds according to the exchange rate at the time of the purchase or another time agreed upon by both parties. ¶54 - sending a purchase request to the administrator;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Barbier, in order to easily, safely, and quickly transfer funds to a dependent located in a geographical location where financial infrastructures, such as banking and credit card infrastructures, may be absent, (see: Barbier, ¶6).
	SHIMOIRISA discloses ¶54 - the exchange rate exchanged for each the currency kind; and SHIMOIRISA in view of Barbie discloses ¶61 - converts the funds according to the exchange rate at the time of the purchase; however, does not disclose “an exchange rate applicable for a predetermined period of time…the predetermined period being determined by a period of time for which a user stays in a second country;”Arora discloses: ¶76 - As an example, the row 330 depicts that for the customer with the PAN ‘5240************’, existing fund limit is ‘500000’, location is ‘UK’, stay from ‘11/01/2017’ till ‘11/06/2017’, travel base currency is ‘Pound’, fund limit is ‘5855.43’, and the fixed rate is ‘0.012’. Likewise, the row 340 illustrates a second currency plan profile for the same payment card as in the row 330 for a second destination. The row 340 depicts that for the customer 104 with the PAN ‘5240************’, existing fund limit is ‘500000’, location is ‘France’, stay from ‘11/06/2017’ till ‘11/08/2017’, travel base currency is ‘Euro’, limit is ‘6625.0’, and the fixed rate is ‘0.013’. The fixed rate may be an example of an improved exchange rate or a default exchange rate. Herein, the existing fund limit is a value expressed in a base currency (e.g., Indian Rupees, if the payment card is issued in India) of the customer 104;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Arora, in order to e facilitate a fixed currency plan and fund limit for the payment cards of the traveler based on which transactions are facilitated in foreign destinations, (see: Arora, ¶7).
	Claim(s) 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMOIRISA (US 20190066077 A1), in view of Barbier (US 20160086179 A1), in view of Arora et al. (US 20190303923 A1, hereinafter Arora), and further in view of Scipioni (US 20160140555 A1).
	Regarding claims 3 and 6, SHIMOIRISA discloses:  
	A settlement system comprising a server and a merchant device, ¶54 and figure 1
wherein the server comprises: a memory configured to store an exchange rate, sales information reported by the merchant device, and an exchange rate at a time of purchase and processing circuitry configured to: ¶54 and figure 1
		report, at a predetermined occasion, an exchange rate applicable to the merchant device; and 
	the merchant device comprises: a memory configured to store an exchange rate applicable for a predetermined period of time, sales information reported by the merchant device, and an exchange rate at a time of purchase; and processing circuitry configured to: ¶54 and figure 1
	perform control, based on the exchange rate reported by the server, to display on a terminal of a user an amount of payment for purchase of an article in a currency of a first country designated by the user; and ¶¶57-58, 60;
	if the user purchases the article, notify the server of the sales information in the currency of the first country, the sales information being calculated by the merchant device based on the exchange rate reported by the server, ¶¶57-59, 65;
	wherein the merchant device further performs control to calculate the amount of payment for purchase of the article in the currency of the first country from a price of the article, and display the calculated amount of payment ¶81 -the calculation module 103 exchanges the above-described total amount of the prices into the total amount for each the currency kind capable of performing settlement, ¶60 - displays the total amount for each the currency kind calculated by the calculation module 103 in the total amount display column; see figures 7, 10-12; Examiner note: calculation is performed in dollar, the first country currency; ¶59 
	SHIMOIRISA does not disclose ¶59 - settlement is performed by the settlement server, and ¶88 receiving the notification that the settlement processing has been normally performed from the settlement server 7; perform control to determine an amount of payment to be made to the merchant device, based on sales information reported by the merchant device and an exchange rate at a time of purchase, and pay the determined amount to the merchant device in a currency of a second country, the currency of the second country being a home currency for the merchant device, Barbier discloses -  ¶61 - By way of example, the merchant may require that payment be made in dollars or in the currency of the country in which the merchant is located. If the merchant chooses to be paid in a currency different from that deposited by the payor, the administrator system 130 preferably converts the funds according to the exchange rate at the time of the purchase or another time agreed upon by both parties. ¶54 - sending a purchase request to the administrator;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Barbier, in order to easily, safely, and quickly transfer funds to a dependent located in a geographical location where financial infrastructures, such as banking and credit card infrastructures, may be absent, (see: Barbier, ¶6).
	SHIMOIRISA discloses ¶54 - the exchange rate exchanged for each the currency kind; and SHIMOIRISA in view of Barbie discloses ¶61 - converts the funds according to the exchange rate at the time of the purchase; however, does not disclose “an exchange rate applicable for a predetermined period of time…the predetermined period being determined by a period of time for which a user stays in a second country;”Arora discloses: ¶76 - As an example, the row 330 depicts that for the customer with the PAN ‘5240************’, existing 104;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Arora, in order to e facilitate a fixed currency plan and fund limit for the payment cards of the traveler based on which transactions are facilitated in foreign destinations, (see: Arora, ¶7).
	SHIMOIRISA discloses ¶57 - when the DCC is available (see ¶58 for DCC), the settlement server 7 provides the exchange rate for each the currency kind to the settlement terminal 3 that use the exchanged rate to exchange the total amount; although SHIMOIRISA already discloses the exchange is acquired and being use, does not disclose “acquire positional information from the terminal, identify a merchant at which the terminal is located based on the positional information”, “fees corresponding to the identified merchant” Scipioni discloses - ¶15 - the user may provide a merchant location where the user plans to make the desired purchase. The service provider server may receive merchant location information and determine exchange rates and fees specific for the merchant location, which may include a dynamic currency conversion (DCC) rate.
 SHIMOIRISA to include the above limitations as taught by Scipioni, in order to get the best exchange rate and minimize transaction fees, (see: Scipioni, ¶4).

Response to Arguments
	Applicant’s arguments submitted 07/14/2021 have been fully considered, but are moot in view of the new grounds of rejection.  



Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627        	
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627